DETAILED ACTION

In response to the Request for Continued Examination filed June 15, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 7 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure, comprising a housing having a grip swell side which has a grip swell surface; said grip swell surface having a grip swell peak which is part of a curved surface which is convex and which projects at least in part to fill at least a portion of a gripping cavity of an operator; and said housing having a transition surface adjacent to at least a portion of the grip swell surface, wherein the transition surface has a shape different from the curved surface of the grip swell surface in combination with the remaining limitations of the claims.

Claims 8 – 14 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure, comprising a housing having a grip swell side which has a grip swell surface and a grip swell volume configured to fill at least a portion of a gripping cavity of a hand of an operator; said grip swell surface having a diameter which is less than a tape measure height; and said grip swell volume having at least a portion of which encompasses at least a portion of a grip swell side center region which has curved surface which is convex and which projects at least in part to fill at least a portion of the gripping cavity in combination with the remaining limitations of the claims.

Claims 15 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure, comprising a housing having a grip swell side having a grip swell side edge and a grip swell surface which has a grip swell side center region; 4US Application SN.: 17/019,192Docket No. P-US-TN-2017-0200-US1 said grip swell side center region having at least a portion which protrudes from a grip swell plane and projects at least in part to fill at least a portion of the gripping cavity of an operator in combination with the remaining limitations of the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 18, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861